Citation Nr: 0311462	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  95-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to February 
1988.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
March 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denying the 
veteran's entitlement to service connection for a cervical 
spine disability.  

In November 1997, the Board remanded the claim on appeal to 
the RO for additional development.  Following the return of 
the claims file to the Board, the Board, pursuant to the 
38 C.F.R. § 19.9 (2002), sought further items of evidence by 
means of an August 2002 memorandum to its case development 
unit.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), which includes enhanced duties 
to notify and assist a claimant, was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  As 
indicated above, in August 2002, the Board sought additional 
development in this case without remanding the matter to the 
RO.  Such development included contacting the veteran in 
order to obtain records of recent medical treatment for his 
cervical spine disorder and scheduling of a VA medical 
examination to obtain a medical opinion as to the nature and 
etiology of such disorder.  

The Board attempted to contact the veteran in November 2002 
and April 2003 at an address on [redacted] in [redacted], 
South Carolina, to which no response was received.  In or 
about April 2003, a separate address for the veteran on 
[redacted] Road in [redacted], South Carolina, was 
indicated on a request for the scheduling of a VA medical 
examination.  It is also shown that, in May 2003, the VA 
Medical Center in Columbia, South Carolina, advised the 
veteran in writing sent to the [redacted] address that, 
because he had failed to report for an examination on May 10, 
2003, the examination request was being returned to the RO 
and that if he wished to be considered for another 
examination, he was to contact the RO.  

The above-noted development was ordered pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notes, however, that the 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Although no additional 
evidence was obtained as a result of the Board's August 2002 
memorandum, the Board finds that further action is 
nonetheless warranted based on the veteran's address change 
and the reasonable possibility that he may not have received 
either the Board's notice letters and request for 
information, or the Medical Center's notice as to the date of 
the scheduled VA medical examination.  Hence, the RO should 
arrange for the veteran to undergo further examination.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id. 

Prior to arranging for the veteran to undergo further 
examination, the RO request all pertinent records of medical 
treatment and evaluation from the VA Medical Center (VAMC) in 
Columbia, South Carolina, as well as request that the veteran 
provide information and authorization (as appropriate) to 
enable the RO to obtain any additional outstanding pertinent 
medical evidence.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

As a final point, the Board notes that neither the January 
2001 nor March 2002 Supplemental Statement of the Case 
includes citation to the legal authority codifying or 
implementing the VCAA that is pertinent to the current claim.  
If the RO again denies the claim, the SSOC issued to the 
veteran and his representative explaining the reasons for the 
denial must include citation to and discussion of all such 
additional, pertinent legal authority.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the 
Columbia VAMC all pertinent medical 
records of treatment and/or evaluation of 
a cervical spine disability for the 
period from January 1995 to the present.  

2.  After making reasonable attempts to 
ascertain the veteran's current address, 
the RO should contact the veteran in 
writing for the purpose of informing him 
of his right to submit any additional 
argument and/or evidence in support of 
his claim for entitlement to service 
connection for a cervical spine 
disability.  That evidence may be of a 
lay or medical variety, including but not 
limited to statements from fellow 
servicepersons as to the occurrence of 
any in-service injury, or opinions from 
medical professionals identifying the 
existence of a cervical spine disorder 
having its origins in service, or an 
arthritic process of the cervical spine, 
as manifested to a degree of 10 percent 
or more within the one-year period 
following his discharge from service.  

To assist the veteran in obtaining any 
outstanding pertinent medical evidence, 
the RO should request that the veteran 
provide pertinent information (to include 
the names, addresses and approximate 
dates of treatment) pertaining to all 
additional medical care providers that 
have evaluated and/or treated him for his 
cervical spine disability during the 
period from the time of his discharge 
from service until the present.

3.  After receiving a response from the 
veteran, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.   

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all records from each 
contacted entity has been associated with 
the claims file, arrange for the veteran 
to be undergo VA medical examination by a 
specialist in orthopedics for the purpose 
of obtaining medical opinion as to the 
nature and etiology of the claimed 
cervical spine disability.  The entire 
claims file, to include a complete copy 
of this REMAND must be made available to 
the physician designated to examine the 
veteran, and the report of examination 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests should 
be conducted and all clinical findings 
should be reported in detail. 

With respect to each diagnosed cervical 
spine disability, the examining 
orthopedist is to be asked to furnish a 
professional opinion, with a full, 
supporting rationale, addressing:  

(a)  Whether, based on a review 
of the entirety of the record, 
including a showing of neck 
pain and strain after service, 
beginning in April 1988, is it 
at least as likely as not that 
any current disability of the 
veteran's cervical spine had 
its onset during his period of 
military service from July 1979 
to February 1988? and

(b)  Whether arthritis of the 
veteran's cervical spine 
documented during the one-year 
period following his discharge 
from service in February 1988, 
and, if so, how?  


All examination findings, along with the 
complete rationale for each opinion 
expressed (to include, as appropriate 
citation to specific evidence of record) 
should be set forth in a typewritten 
(printed) report.

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC (to 
include citation to and discussion of the 
pertinent legal authority implementing 
and codifying the VCAA, along with clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


